UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7289


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

AUNDRAE CANNON WHITE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, District Judge.
(4:09-cr-00075-TLW-1; 4:12-cv-00333-TLW)


Submitted:   October 22, 2012             Decided:   November 8, 2012


Before MOTZ, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aundrae Cannon White, Appellant Pro Se.     Robert Frank Daley,
Jr., Assistant United States Attorney, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Aundrae    Cannon     White        seeks    to    appeal     the    district

court’s    order    dismissing     as    untimely       his     28    U.S.C.A.    § 2255

(West Supp. 2012) motion.          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.        § 2253(c)(1)(B)        (2006).              A      certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies     this         standard        by     demonstrating        that

reasonable    jurists      would        find     that    the         district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief     on   procedural          grounds,        the     prisoner      must

demonstrate    both     that    the     dispositive          procedural     ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that White has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately



                                          2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3